DETAILED ACTION
Claims 1-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-32 are objected to because of the following informalities: 
Claims 1, 8 and 26 include the signs “-” and “.”. These signs are not necessary for determining the scope of the claims.
Claims 2-7, 9-25 and 27-32 are objected for the same reason as claims 1, 8 and 26.
Claims 4, 13 and 28 include the term "Knowledge Base". The quote are not necessary.
Claim 30 appear to include typographical error. Specifically, the term “thea” on line 2 appear to have been used error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “such as” on claim 8 is interpreted as being indefinite because it does precisely define the scope of claim 8.
The terms “equipment” and “devices” are used frequently in the claims as connecting to the PLC, making the claims indefinite because the preamble claims only “...controlling a plurality of devices...”.
For the purpose of this office action the Examiner would assume the terms “equipment” and “devices” are one and the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 13, 15-18, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al.

As to claim 1, Thomson teaches a method of automated programming of a programmable logic controller (PLC) (PLC 115a, PCL 115n and RTU 116) through an expert system (ES) (figure 7) for controlling a plurality of devices (Field Devices/Instrumentation 111a-111n), the method comprising the following steps, wherein: 
- the ES receives a set of data on an equipment to be connected to the PLC (“...FIG. 3 is a block diagram conceptually illustrating interaction among various functional units of a dynamically reconfigurable process control application 300 in accordance with an embodiment of the present invention. According to one embodiment, process control application 300 defines a number of classes or modules that can be instantiated based on directives provided by an external configuration file (e.g., configuration tree 303) by one or more configuration modules 310...At block 710, an end user of a configuration device manually edits a configuration file. The editing may be performed indirectly via a configuration file editing application or directly via a text editor (and without the use of a configuration utility). Notably, in one embodiment, the configuration file can be encrypted and secured for secure, defense, and/or Department of Homeland Security applications, for example...At block 720, the configuration device receives a request to connect to a programmable process controller (PPC). In one embodiment, this request may be in the form of a user-initiated request for the configuration device to look for other discoverable Bluetooth capable devices in the area. In other embodiments, this request may be responsive to physically interfacing the configuration device with the PPC...” paragraphs 0057/0100-0101); 
At block 720, the configuration device receives a request to connect to a programmable process controller (PPC). In one embodiment, this request may be in the form of a user-initiated request for the configuration device to look for other discoverable Bluetooth capable devices in the area. In other embodiments, this request may be responsive to physically interfacing the configuration device with the PPC... At block 830, the RootConfig object parses the data retrieved from the external configuration file in accordance with a root configuration definition (e.g., RootConfig 400) to determine the number of active modules that are specified by the external configuration file...At block 840, the RootConfig object enters a loop in which it reads module definitions for each of the active modules...Once a complete set of parameter values have been read for the module at issue, at block 850, the RootConfig object creates an instance of the module configured in accordance with the parameter values...At decision block 860, it is determined whether there are additional modules to be processed and instantiated. If additional modules remain to be processed, then process control application startup processing loops back to block 840; otherwise all desired modules have been instantiated and processing continues with block 870...At block 870, all modules specified by the external configuration file have been instantiated, therefore the main event loop is started. After the main event loop has been started, process control application startup processing is complete...” paragraphs 0101/0109-0113); 
- the ES is used for determining a set of functions (number of active modules) for each type of the equipment to be connected (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC... At block 830, the RootConfig object parses the data retrieved from the external configuration file in accordance with a root configuration definition (e.g., RootConfig 400) to determine the number of active modules that are specified by the external configuration file...At block 840, the RootConfig object enters a loop in which it reads module definitions for each of the active modules...Once a complete set of parameter values have been read for the module at issue, at block 850, the RootConfig object creates an instance of the module configured in accordance with the parameter values...At decision block 860, it is determined whether there are additional modules to be processed and instantiated. If additional modules remain to be processed, then process control application startup processing loops back to block 840; otherwise all desired modules have been instantiated and processing continues with block 870...At block 870, all modules specified by the external configuration file have been instantiated, therefore the main event loop is started. After the main event loop has been started, process control application startup processing is complete...” paragraph 0103/0109-0113); 
- the ES generates a set of instructions to be executed by the PLC that correspond to the functions of the equipment to be connected, using embedded algorithms of generating program instructions (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC... At block 830, the RootConfig object parses the data retrieved from the external configuration file in accordance with a root configuration definition (e.g., RootConfig 400) to determine the number of active modules that are specified by the external configuration file...At block 840, the RootConfig object enters a loop in which it reads module definitions for each of the active modules...Once a complete set of parameter values have been read for the module at issue, at block 850, the RootConfig object creates an instance of the module configured in accordance with the parameter values...At decision block 860, it is determined whether there are additional modules to be processed and instantiated. If additional modules remain to be processed, then process control application startup processing loops back to block 840; otherwise all desired modules have been instantiated and processing continues with block 870...At block 870, all modules specified by the external configuration file have been instantiated, therefore the main event loop is started. After the main event loop has been started, process control application startup processing is complete...” paragraph 0103/0109-0113);
- data comprising at least said set of instructions is transmitted to the PLC (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC...While the simplified example above, simply illustrates the ability for a configuration file to be written to a PPC. In alternative embodiments, as described further below, the configuration device may also permit a configuration file to be retrieved from the PPC, edited and then written back to the PPC....” paragraphs 0104/0105);
 - at least one device is connected to the PLC, and execution of at least one instruction is activated that corresponds to at least one function of the device (“...At block 730, a connection is established between the configuration device and the PPC... PLC (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC...While the simplified example above, simply illustrates the ability for a configuration file to be written to a PPC. In alternative embodiments, as described further below, the configuration device may also permit a configuration file to be retrieved from the PPC, edited and then written back to the PPC....” paragraphs 0102/0104/s0105).  
Thomson is silent with reference to the ES generates interactive prompts for connecting the devices to the PLC.
Zhang teaches the ES generates interactive prompts for connecting the devices to the PLC (“...The Wizard creates a configuration file that is used by the UDI and the GUI. The functions of the Wizard are:...Guide the user to setup the software according to the specific hardware connections of the connected controller...Set the protocol and connection type to be used to communicate with the controller. These are given in 3.2.1 for the Arduino, 3.2.2 for the PLC, 3.2.3 for the Ontrak and 3.2.4 for the Field I/O...Set the names which the user will use when guiding them through a mode of the Wizard called the Graphical User Interface Builder (GUIB)...Using the GUIB mode to create a cartoon image of the physical hardware setup for which the DART is connected. The GUIB maps buttons and symbols in the cartoon image to the physical controls that are connected to the controller...In the specific case of the Arduino (3.2.1) to generate the configuration file which is sent to the controller to set the pin modes, and to set the format of the commands to be sent to the controller..The Wizard prompts the user for information:...For the Arduino access is via 9600 Bps serial communication on COM 1, the virtual serial com port of the USB port...For the PLC access is via 9600 Bps serial communication on the serial port...For the Ontrak access is via 9600 Bps serial communication on the serial port. ..For Field I/O access is Modbus via TCP/IP communication through the Ethernet connection...The Pin mode of each pin on the engines: digital input, digital output, analog input, analog output. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak and Field I/O, respectively.,,A unique name for each component connected to each pin. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak, and Field I/O, respectively...The current hardware controller...The Wizard takes the information entered and generates a configuration file that is used by the UDI. The Wizard does this by comparing the data entered with a library of hardware configurations. Using the information in the library it formats the configuration file for the specific hardware it is connected to....The libraries of the Wizard contain all of the hardware controllers with which it is compatible. Each library contains the information on how to communicate with each class of controller. The communication is in two parts. One is the physical connection between the PC and the controller, the second is the format of the commands to send to the controller. Physical connections are wired or wireless connections between the PC and the controller. Command formats are the specific characters, bits and protocols which must be used when communicating with the controller to perform some function...” paragraphs 0211-0226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson with the teaching of Zhang because the teaching of Zhang would improve the system of Thomson by providing a Wizard for prompting a user for information regarding device and PLC to be connected to, for instance connection information.

FIG. 3 is a block diagram conceptually illustrating interaction among various functional units of a dynamically reconfigurable process control application 300 in accordance with an embodiment of the present invention. According to one embodiment, process control application 300 defines a number of classes or modules that can be instantiated based on directives provided by an external configuration file (e.g., configuration tree 303) by one or more configuration modules 310...At block 710, an end user of a configuration device manually edits a configuration file. The editing may be performed indirectly via a configuration file editing application or directly via a text editor (and without the use of a configuration utility). Notably, in one embodiment, the configuration file can be encrypted and secured for secure, defense, and/or Department of Homeland Security applications, for example...At block 720, the configuration device receives a request to connect to a programmable process controller (PPC). In one embodiment, this request may be in the form of a user-initiated request for the configuration device to look for other discoverable Bluetooth capable devices in the area. In other embodiments, this request may be responsive to physically interfacing the configuration device with the PPC...” paragraphs 0057/0100-0101).  

As to claim 3, Zhang teaches the method of Claim 2, characterized in that the graphic user interface (Wizard called the Graphical User Interface Builder (GUIB)) comprises hierarchically structured information on the equipment, which is provided in textual and graphic form (Cartoon Image)(“...Set the names which the user will use when guiding them through a mode of the Wizard called the Graphical User Interface Builder (GUIB)...Using the GUIB mode to create a cartoon image of the physical hardware setup for which the DART is connected. The GUIB maps buttons and symbols in the cartoon image to the physical controls that are connected to the controller...In the specific case of the Arduino (3.2.1) to generate the configuration file which is sent to the controller to set the pin modes, and to set the format of the commands to be sent to the controller..The Wizard prompts the user for information:...For the Arduino access is via 9600 Bps serial communication on COM 1, the virtual serial com port of the USB port...For the PLC access is via 9600 Bps serial communication on the serial port...For the Ontrak access is via 9600 Bps serial communication on the serial port. ..For Field I/O access is Modbus via TCP/IP communication through the Ethernet connection...The Pin mode of each pin on the engines: digital input, digital output, analog input, analog output. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak and Field I/O, respectively.,,A unique name for each component connected to each pin. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak, and Field I/O, respectively...The current hardware controller...The Wizard takes the information entered and generates a configuration file that is used by the UDI. The Wizard does this by comparing the data entered with a library of hardware configurations. Using the information in the library it formats the configuration file for the specific hardware it is connected to....The libraries of the Wizard contain all of the hardware controllers with which it is compatible. Each library contains the information on how to communicate with each class of controller. The communication is in two parts. One is the physical connection between the PC and the controller, the second is the format of the commands to send to the controller. Physical connections are wired or wireless connections between the PC and the controller. Command formats are the specific characters, bits and protocols which must be used when communicating with the controller to perform some function...” paragraphs 0211-0226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson with the teaching of Zhang because the teaching of Zhang would improve the system of Thomson by providing a Wizard for prompting a user for information regarding device and PLC to be connected to, for instance connection information.
  
As to claim 4, Thomson teaches the method of Claim 1, characterized in that the ES comprises a "Knowledge Base" that includes an information on the equipment, an information on typical solutions, possible settings and variants of connecting the equipment to the PLC, algorithms of generating software, data on a PLC hardware (Configuration file 203).  

As to claim 6. Thomson teaches the method of Claim 1, characterized in that the ES generates a set of instructions for two or more PLCs (PLC 115a, PCL 115n and RTU 116) combined in a single network (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC...While the simplified example above, simply illustrates the ability for a configuration file to be written to a PPC. In alternative embodiments, as described further below, the configuration device may also permit a configuration file to be retrieved from the PPC, edited and then written back to the PPC....” paragraphs 0104/0105).  

As to claim 7, Thomson teaches the method of Claim 2, characterized in that data on equipment to be connected is selected among variants chosen by the ES on a basis of the information provided by the user through a graphic interface (“...FIG. 3 is a block diagram conceptually illustrating interaction among various functional units of a dynamically reconfigurable process control application 300 in accordance with an embodiment of the present invention. According to one embodiment, process control application 300 defines a number of classes or modules that can be instantiated based on directives provided by an external configuration file (e.g., configuration tree 303) by one or more configuration modules 310...At block 710, an end user of a configuration device manually edits a configuration file. The editing may be performed indirectly via a configuration file editing application or directly via a text editor (and without the use of a configuration utility). Notably, in one embodiment, the configuration file can be encrypted and secured for secure, defense, and/or Department of Homeland Security applications, for example...At block 720, the configuration device receives a request to connect to a programmable process controller (PPC). In one embodiment, this request may be in the form of a user-initiated request for the configuration device to look for other discoverable Bluetooth capable devices in the area. In other embodiments, this request may be responsive to physically interfacing the configuration device with the PPC...” paragraphs 0057/0100-0101).  

FIG. 3 is a block diagram conceptually illustrating interaction among various functional units of a dynamically reconfigurable process control application 300 in accordance with an embodiment of the present invention. According to one embodiment, process control application 300 defines a number of classes or modules that can be instantiated based on directives provided by an external configuration file (e.g., configuration tree 303) by one or more configuration modules 310...At block 710, an end user of a configuration device manually edits a configuration file. The editing may be performed indirectly via a configuration file editing application or directly via a text editor (and without the use of a configuration utility). Notably, in one embodiment, the configuration file can be encrypted and secured for secure, defense, and/or Department of Homeland Security applications, for example...At block 720, the configuration device receives a request to connect to a programmable process controller (PPC). In one embodiment, this request may be in the form of a user-initiated request for the configuration device to look for other discoverable Bluetooth capable devices in the area. In other embodiments, this request may be responsive to physically interfacing the configuration device with the PPC...” paragraphs 0057/0100-0101).  

As to claim 10, Thomson teaches the method of Claim 2, characterized in that the data on the equipment is selected with a use of graphic presentations of equipment pieces (Cartoon Image)(“...Set the names which the user will use when guiding them through a mode of the Wizard called the Graphical User Interface Builder (GUIB)...Using the GUIB mode to create a cartoon image of the physical hardware setup for which the DART is connected. The GUIB maps buttons and symbols in the cartoon image to the physical controls that are connected to the controller...In the specific case of the Arduino (3.2.1) to generate the configuration file which is sent to the controller to set the pin modes, and to set the format of the commands to be sent to the controller..The Wizard prompts the user for information:...For the Arduino access is via 9600 Bps serial communication on COM 1, the virtual serial com port of the USB port...For the PLC access is via 9600 Bps serial communication on the serial port...For the Ontrak access is via 9600 Bps serial communication on the serial port. ..For Field I/O access is Modbus via TCP/IP communication through the Ethernet connection...The Pin mode of each pin on the engines: digital input, digital output, analog input, analog output. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak and Field I/O, respectively.,,A unique name for each component connected to each pin. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak, and Field I/O, respectively...The current hardware controller...The Wizard takes the information entered and generates a configuration file that is used by the UDI. The Wizard does this by comparing the data entered with a library of hardware configurations. Using the information in the library it formats the configuration file for the specific hardware it is connected to....The libraries of the Wizard contain all of the hardware controllers with which it is compatible. Each library contains the information on how to communicate with each class of controller. The communication is in two parts. One is the physical connection between the PC and the controller, the second is the format of the commands to send to the controller. Physical connections are wired or wireless connections between the PC and the controller. Command formats are the specific characters, bits and protocols which must be used when communicating with the controller to perform some function...” paragraphs 0211-0226).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson with the teaching of Zhang because the teaching of Zhang would improve the system of Thomson by providing a Wizard for prompting a user for information regarding device and PLC to be connected to, for instance connection information.

As to claim 13, Thomson teaches the method of Claim 4, characterized in that functions of devices are determined with a use of the ES "Knowledge Base" (Configuration file 203).  

As to claim 15, Thomson teaches the method of Claim 1, characterized in that, when the function of a device is determined, variants of execution state for the function are determined (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC... At block 830, the RootConfig object parses the data retrieved from the external configuration file in accordance with a root configuration definition (e.g., RootConfig 400) to determine the number of active modules that are specified by the external configuration file...At block 840, the RootConfig object enters a loop in which it reads module definitions for each of the active modules...Once a complete set of parameter values have been read for the module at issue, at block 850, the RootConfig object creates an instance of the module configured in accordance with the parameter values...At decision block 860, it is determined whether there are additional modules to be processed and instantiated. If additional modules remain to be processed, then process control application startup processing loops back to block 840; otherwise all desired modules have been instantiated and processing continues with block 870...At block 870, all modules specified by the external configuration file have been instantiated, therefore the main event loop is started. After the main event loop has been started, process control application startup processing is complete...” paragraph 0103/0109-0113).  

As to claim 16, Thomson teaches the method of Claim 15, characterized in that the generation of instructions for the PLC includes function execution states for each of the devices to be connected (“...At block 740, the configuration device receives a request to write the locally stored configuration file to the PPC. In one embodiment, this is a user-initiated request from a configuration utility, such as that discussed below with reference to FIG. 10. In other embodiments, this request may indirectly result from an operating system or file system request responsive to user-initiated activity with respect to the configuration file (e.g., a request to move the configuration file to the PPC, a request to copy/cut from the configuration device and paste to the PPC or the like). The request may also be initiated by a technician from the PPC via a command line or other interface. Alternatively, the request may be initiated by a process control application running on the PPC... At block 830, the RootConfig object parses the data retrieved from the external configuration file in accordance with a root configuration definition (e.g., RootConfig 400) to determine the number of active modules that are specified by the external configuration file...At block 840, the RootConfig object enters a loop in which it reads module definitions for each of the active modules...Once a complete set of parameter values have been read for the module at issue, at block 850, the RootConfig object creates an instance of the module configured in accordance with the parameter values...At decision block 860, it is determined whether there are additional modules to be processed and instantiated. If additional modules remain to be processed, then process control application startup processing loops back to block 840; otherwise all desired modules have been instantiated and processing continues with block 870...At block 870, all modules specified by the external configuration file have been instantiated, therefore the main event loop is started. After the main event loop has been started, process control application startup processing is complete...” paragraph 0103/0109-0113).  

As to claim 17, Zhang teaches the method of Claim 1, characterized in that interactive prompts are shown on a PLC display or on a user remote device (“...Set the names which the user will use when guiding them through a mode of the Wizard called the Graphical User Interface Builder (GUIB)...Using the GUIB mode to create a cartoon image of the physical hardware setup for which the DART is connected. The GUIB maps buttons and symbols in the cartoon image to the physical controls that are connected to the controller...In the specific case of the Arduino (3.2.1) to generate the configuration file which is sent to the controller to set the pin modes, and to set the format of the commands to be sent to the controller..The Wizard prompts the user for information:...For the Arduino access is via 9600 Bps serial communication on COM 1, the virtual serial com port of the USB port...For the PLC access is via 9600 Bps serial communication on the serial port...For the Ontrak access is via 9600 Bps serial communication on the serial port. ..For Field I/O access is Modbus via TCP/IP communication through the Ethernet connection...The Pin mode of each pin on the engines: digital input, digital output, analog input, analog output. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak and Field I/O, respectively.,,A unique name for each component connected to each pin. Tables 5, 6, 7, 8 for Arduino, PLC, Ontrak, and Field I/O, respectively...The current hardware controller...The Wizard takes the information entered and generates a configuration file that is used by the UDI. The Wizard does this by comparing the data entered with a library of hardware configurations. Using the information in the library it formats the configuration file for the specific hardware it is connected to....The libraries of the Wizard contain all of the hardware controllers with which it is compatible. Each library contains the information on how to communicate with each class of controller. The communication is in two parts. One is the physical connection between the PC and the controller, the second is the format of the commands to send to the controller. Physical connections are wired or wireless connections between the PC and the controller. Command formats are the specific characters, bits and protocols which must be used when communicating with the controller to perform some function...” paragraphs 0211-0226).


As to claim 18, Thomson teaches the method of Claim 17, characterized in that the user device is a stationary control panel, a phone, a smart phone, a tablet PC, a notebook or a desktop computer (“...FIG. 2 illustrates exemplary configuration devices 210, 220 and 230 and software/firmware layers 201-204 of a PLC 200 in accordance with an embodiment of the present invention. In the present example, the configuration of PLC 200 can be changed by means of direct physical (e.g., RS-232 or the like) or wireless communication (e.g., Bluetooth or the like) with a mobile wireless device, including, without limitation, a tablet computer 210 (e.g., an iPad, Xoom or the like), a smart phone 220 (e.g., an iPhone, BlackBerry and Android-based phone) or a laptop computer 230...” paragraph 0050).  


Thomson teaches at least one processor (“...In the context of a wireless mobile device and/or a workstation, processor(s) 1105 can be any future or existing processor, including, but not limited to, an Intel.RTM. Itanium.RTM. or Itanium 2 processor(s), or AMD.RTM. Opteron.RTM. or Athlon MP.RTM. processor(s), or Motorola.RTM. lines of processors....” paragraphs 0119) and at least one memory (“...Optional removable storage media (not shown) can be any kind of external hard-drives, floppy drives, IOMEGA.RTM. Zip Drives, Compact Disc-Read Only Memory (CD-ROM), Compact Disc-Re-Writable (CD-RW), Digital Video Disk-Read Only Memory (DVD-ROM)...” paragraph 0136).

As to claim 28, Thomson teaches the system of Claim 26, characterized in that the expert system is included into the PLC, and a "Knowledge Base" is included into a remote device (Configuration file 203/Web Server 204).



 
As to claim 31, see the rejection of claim 10 above.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2018/0060058 A1 to Collins et al.

As to claim 5,  Thomson as modified by Zhang teaches the method of Claim 4, however it is silent with reference to characterized in that data on the equipment to be connected to the PLC, as received, is checked by the ES for consistency with the information stored in the ES.
Collins teaches characterized in that data on the equipment to be connected to the PLC, as received, is checked by the ES (server) for consistency with the information stored in the ES (“...The message includes information identifying the type of the industrial device and indicates that the industrial device is to be configured. The message is received at the server, and the server responsively determines correct configuration information associated with the type of the industrial device. The configuration information is transmitted from the server to the industrial device and a secure link is established between the server and the industrial device. The configuration information is received at the industrial device and the industrial device responsively ceases the broadcasting. Subsequently, the industrial device is configured according to the configuration information. Software from a memory storage unit is accessed according to the configuration information. Updated configuration information is transmitted from the server to the industrial device over the secure link... The server is configured to receive the message, and responsively determines correct configuration information associated with the type of the industrial device. The server is configured to transmit the configuration information to the industrial device and establish a secure link between the server and the industrial device. The industrial machine receives the configuration information at the industrial device and responsively ceases the broadcasting. The industrial machine subsequently is configured according to the configuration information. The industrial machine accesses software from a memory storage unit according to the configuration information. Updated configuration information is provided from the server to the industrial device over the secure link... At step 204, the first server determines that it has configuration information that should be sent to the industrial device. In some examples, the first server may be the type of server or provide a particular service desired by the industrial device. In other examples, the server may include configuration files of particular device types that match the type indicated in the broadcast message. The second server at step 206 determines that it need not provide information to the industrial device...” paragraphs 0009/0014/0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Collins because the teaching of Collins would improve the system of Thomson and Link by providing a management device that determines the appropriate or matching configuration information to allow for seamless connection and execution in a PLC system.


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claim 7 above, and further in view of U.S. Pub. No. 2017/0085438 A1 to Link et al.

As to claim 9, Thomson as modified by Zhang teaches the method of Claim 7, however it is silent with reference to characterized in that the set of data on the equipment is formed with a use of templates stored in the ES.  
Link teaches characterized in that the set of data on the equipment is formed with a use of templates stored in the ES (“...The management device Asset Manager is a pre-integrated application (2500) that provides a user interface and management for one or more data stores containing Asset information. Asset information includes device, service, and application information collected from the network. The management device Asset Manager can manage multiple data stores, and links between specific asset records in specific data stores...The Asset Manager associates devices, applications, and services discovered during auto-discovery processes and maintains lists of known devices interfaced with, and software installed and/or running on a specific device. The inventory information is updated each time the device is processed, and differences in configuration can instantiate events that require operator A management device can manage the configurations of devices under management by taking the applications and system configurations identified on the device by a discovery application, and comparing the identified information with one or more templates that specify required or desired configurations. Such configurations are specified as a series of points-of-management. The Asset Manager permits authorized operators to create configuration policies that are applied to devices, classes of devices, applications, or services to enforce configuration management...The Asset Manager also associates and manages the association between extended network addresses and/or data addresses and asset fields maintained within the Asset Manager. Using a Data Element Definition template fragment and the Data Storage Definition defined for the application, the Asset Manager supports the association between a device's or database's monitored elements and one or more fields associated with an asset record. This technique permits an arbitrary device and/or database's monitored A management device can thus use its template capability to define desired or required system configurations, and to optionally define undesirable system configurations or vulnerabilities, and to take actions to mitigate network and system configuration defects or vulnerabilities based upon the information discovered. For example, an automated tolerance measuring device (e.g. a gauge) is installed on a factory floor network and connected to a factory floor CANbus. Once discovered by an appropriate collector, the gauge is entered into the asset database and the control tolerances, control software, dynamic applications, and operating policies are associated with the gauge (or class of gauges) using one or more templates...The Asset Manager also associates and manages the links between a device's unique ID and asset fields maintained within the Asset Manager. Using the Data Collection template fragment and the Data Storage Definition defined for the application, the Asset Manager supports the dynamic link between a device's unique ID and a field associated with an asset record. This technique permits arbitrary device ID's calculated from device attributes to be associated with all devices of a specific class, and to promote the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Link because the teaching of Link would improve the system of Thomson and Link by providing a management device use its template capability to define desired or required system configurations (Link paragraph 0146).

As to claim 14, Thomson teaches the method of Claim 9, characterized in that the "Knowledge Base" is stored in a remote data storage device (Configuration file 203/Web Server 204).  


Claims 11, 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claims 10 and 31 above, and further in view of U.S. Pub. No. 2017/0227944 A1 to Goli et al.


Goli teaches characterized in that at least one graphic presentation is additionally generated when a piece of the equipment is selected, said graphic presentation being selected from a group comprising: control means for the equipment, variants of controlling the equipment, variants of combining equipment pieces into groups (Plurality of Graphical Elements 108 of figures 7/8/9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson with the teaching of Zhang because the teaching of Zhang would improve the system of Thomson by providing a graphical user interface that provides, in a single aggregated and eloquent view, a configuration workspace to discover and present configuration details of variety of control components within an industrial automation system.


Goli teaches characterized in that when a graphic presentation of a piece of equipment is activated, its description is displayed comprising at least a type and a model of the equipment (Plurality of Graphical Elements 108 of figures 7/8/9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson with the teaching of Zhang because the teaching of Zhang would improve the system of Thomson by providing a graphical user interface that provides, in a single aggregated and eloquent view, a configuration workspace to discover and present configuration details of variety of control components within an industrial automation system.

As to claim 32, see the rejection of claim 12 above.


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0049616 A1 to Ho et al.

As to claim 19, Thomson as modified by Zhang teaches the method of Claim 1, however it is silent with reference to characterized in that interactive prompts for connecting devices additionally include indication of PLC I/O interfaces for the connecting devices.  
Ho teaches characterized in that interactive prompts for connecting devices additionally include indication of PLC I/O interfaces for the connecting devices (“...In some embodiments, the hybrid device 102 can implement one or more indicators (e.g., LED indictors) to indicate different statuses of the hybrid device 102. In some embodiments, the hybrid device 102 may comprise a power/status/security LED, an Ethernet port status LED, a WLAN port status LED, a PLC port status LED, etc. For example, the power/status/security LED can be a dual color LED (e.g., a green and red LED). The power/status/security LED may blink green during device booting or when WLAN or PLC connection operations (e.g., Wi-Fi protected setup (WPS)/PLC simple connect operations) are being executed. The power/status/security LED may be solid red if there is a boot up failure. The power/status/security LED may be OFF if the device is not powered up. As another example, the Ethernet port status LED can be a green LED, can display solid green when the Ethernet communication link is established, can blink green if the Ethernet is active, and can be OFF if the Ethernet communication link is not established. As another example, the WLAN port status LED can be a green LED that can display solid green when the WLAN communication link is established, blink green if the WLAN is active, and can be OFF if the WLAN communication link is not established. As another example, the PLC port status LED can be a dual color (e.g., green and yellow) LED. The PLC port status LED can be solid green if the PLC link is established and the quality of the PLC link is better than a quality threshold. The PLC port status LED can blink green if PLC is active. The PLC port status LED can be solid yellow if the PLC link is established and the quality of the PLC link is poorer than the quality threshold. The PLC port status LED can be OFF if the PLC link is not established. In some embodiments, the hybrid devices can comprise two sets of LEDs--one that indicates the status of the WLAN STA module of the hybrid device and another that indicates the status of the WLAN AP module of the hybrid device. For example, if the WLAN STA module and the WLAN AP module are switched OFF, the power/status/security LED may be configured to blink red...” paragraph 0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Bliss because the teaching of Bliss would improve the system of Thomson and Zhang by providing a  semiconductor light source that emits light when current flows through it to provide indication of a status of connected devices.

As to claim  20, Thomson as modified by Zhang teaches the method of Claim 19, however it is silent with reference to characterized in that said indication is a light indication.  
Ho teaches characterized in that said indication is a light indication (“...In some embodiments, the hybrid device 102 can implement one or more indicators (e.g., LED indictors) to indicate different statuses of the hybrid device 102. In some embodiments, the hybrid device 102 may comprise a power/status/security LED, an Ethernet port status LED, a WLAN port status LED, a PLC port status LED, etc. For example, the power/status/security LED can be a dual color LED (e.g., a green and red LED). The power/status/security LED may blink green during device booting or when WLAN or PLC connection operations (e.g., Wi-Fi protected setup (WPS)/PLC simple connect operations) are being executed. The power/status/security LED may be solid red if there is a boot up failure. The power/status/security LED may be OFF if the device is not powered up. As another example, the Ethernet port status LED can be a green LED, can display solid green when the Ethernet communication link is established, can blink green if the Ethernet is active, and can be OFF if the Ethernet communication link is not established. As another example, the WLAN port status LED can be a green LED that can display solid green when the WLAN communication link is established, blink green if the WLAN is active, and can be OFF if the WLAN communication link is not established. As another example, the PLC port status LED can be a dual color (e.g., green and yellow) LED. The PLC port status LED can be solid green if the PLC link is established and the quality of the PLC link is better than a quality threshold. The PLC port status LED can blink green if PLC is active. The PLC port status LED can be solid yellow if the PLC link is established and the quality of the PLC link is poorer than the quality threshold. The PLC port status LED can be OFF if the PLC link is not established. In some embodiments, the hybrid devices can comprise two sets of LEDs--one that indicates the status of the WLAN STA module of the hybrid device and another that indicates the status of the WLAN AP module of the hybrid device. For example, if the WLAN STA module and the WLAN AP module are switched OFF, the power/status/security LED may be configured to blink red...” paragraph 0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Bliss because the teaching of Bliss would improve the system of Thomson and Zhang by providing a  semiconductor light source that emits light when current flows through it to provide indication of a status of connected devices.

As to claim 21, Thomson as modified by Zhang teaches the method of Claim 19, however it is silent with reference to characterized in that a light indication for several devices connected simultaneously is provided in different colors. 
In some embodiments, the hybrid device 102 can implement one or more indicators (e.g., LED indictors) to indicate different statuses of the hybrid device 102. In some embodiments, the hybrid device 102 may comprise a power/status/security LED, an Ethernet port status LED, a WLAN port status LED, a PLC port status LED, etc. For example, the power/status/security LED can be a dual color LED (e.g., a green and red LED). The power/status/security LED may blink green during device booting or when WLAN or PLC connection operations (e.g., Wi-Fi protected setup (WPS)/PLC simple connect operations) are being executed. The power/status/security LED may be solid red if there is a boot up failure. The power/status/security LED may be OFF if the device is not powered up. As another example, the Ethernet port status LED can be a green LED, can display solid green when the Ethernet communication link is established, can blink green if the Ethernet is active, and can be OFF if the Ethernet communication link is not established. As another example, the WLAN port status LED can be a green LED that can display solid green when the WLAN communication link is established, blink green if the WLAN is active, and can be OFF if the WLAN communication link is not established. As another example, the PLC port status LED can be a dual color (e.g., green and yellow) LED. The PLC port status LED can be solid green if the PLC link is established and the quality of the PLC link is better than a quality threshold. The PLC port status LED can blink green if PLC is active. The PLC port status LED can be solid yellow if the PLC link is established and the quality of the PLC link is poorer than the quality threshold. The PLC port status LED can be OFF if the PLC link is not established. In some embodiments, the hybrid devices can comprise two sets of LEDs--one that indicates the status of the WLAN STA module of the hybrid device and another that indicates the status of the WLAN AP module of the hybrid device. For example, if the WLAN STA module and the WLAN AP module are switched OFF, the power/status/security LED may be configured to blink red...” paragraph 0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Bliss because the teaching of Bliss would improve the system of Thomson and Zhang by providing a  

As to claim 22, Thomson as modified by Zhang teaches the method of Claim 21, however it is silent with reference to characterized in that the color indication is repeated in prompts on a graphic user interface for the respective devices.  
Ho teaches characterized in that the color indication is repeated in prompts on a graphic user interface for the respective devices (“...In some embodiments, the hybrid device 102 can implement one or more indicators (e.g., LED indictors) to indicate different statuses of the hybrid device 102. In some embodiments, the hybrid device 102 may comprise a power/status/security LED, an Ethernet port status LED, a WLAN port status LED, a PLC port status LED, etc. For example, the power/status/security LED can be a dual color LED (e.g., a green and red LED). The power/status/security LED may blink green during device booting or when WLAN or PLC connection operations (e.g., Wi-Fi protected setup (WPS)/PLC simple connect operations) are being executed. The power/status/security LED may be solid red if there is a boot up failure. The power/status/security LED may be OFF if the device is not powered up. As another example, the Ethernet port status LED can be a green LED, can display solid green when the Ethernet communication link is established, can blink green if the Ethernet is active, and can be OFF if the Ethernet communication link is not established. As another example, the WLAN port status LED can be a green LED that can display solid green when the WLAN communication link is established, blink green if the WLAN is active, and can be OFF if the WLAN communication link is not established. As another example, the PLC port status LED can be a dual color (e.g., green and yellow) LED. The PLC port status LED can be solid green if the PLC link is established and the quality of the PLC link is better than a quality threshold. The PLC port status LED can blink green if PLC is active. The PLC port status LED can be solid yellow if the PLC link is established and the quality of the PLC link is poorer than the quality threshold. The PLC port status LED can be OFF if the PLC link is not established. In some embodiments, the hybrid devices can comprise two sets of LEDs--one that indicates the status of the WLAN STA module of the hybrid device and another that indicates the status of the WLAN AP module of the hybrid device. For example, if the WLAN STA module and the WLAN AP module are switched OFF, the power/status/security LED may be configured to blink red...” paragraph 0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Bliss because the teaching of Bliss would improve the system of Thomson and Zhang by providing a  semiconductor light source that emits light when current flows through it to provide indication of a status of connected devices.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2009/0089671 A1 to Bliss et al.

As to claim 23, Thomson as modified by Zhang teaches the method of Claim 1, however it is silent with reference to characterized in that a design solution for equipment to be connected is additionally generated.  
Bliss teaches characterized in that a design solution for equipment to be connected is additionally generated (“...The control components 420 can include various computer or network components such as servers, clients, programmable logic controllers (PLCs), communications modules, mobile computers, wireless components, control components and so forth which are capable of interacting across the network 440. Similarly, the term PLC as used herein can include functionality that can be shared across multiple components, systems, and/or networks 440. For example, one or more PLCs can communicate and cooperate with various network devices across the network 440. This can include substantially any type of control, communications module, computer, I/O device, sensor, Human Machine Interface (HMI)) such as the user interface 430 that communicate via the network 440 which includes control, automation, and/or public networks. The PLC can also communicate to and control various other devices such as Input/Output modules including Analog, Digital, Programmed/Intelligent I/O modules, other programmable controllers, communications modules, sensors, output devices, and the like, where the development tool 410 and user interface 430 can design/document various aspects for the control components 420...” paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of .


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. and further in view of U.S. Pub. No. 20090089671 A1 to Bliss et al. as applied to claim 23 above, and further in view of U.S. Pub. No. 2017/0346768 A1 to Wise et al.

As to claim 24 Thomson as modified by Zhang and Bliss teaches the method of Claim 23, however it is silent with reference to characterized in that a project documentation for equipment to be connected is additionally generated.  
Wise teaches characterized in that a project documentation for equipment to be connected is additionally generated (“...Some industrial environments may also include other systems or devices relating to specific aspects of the controlled industrial systems. These may include, for example, a data historian 110 that aggregates and stores production information collected from the industrial controllers 118 or other data sources, or a device documentation store 104 containing electronic documentation for the various industrial devices making up the controlled industrial systems. Other systems may include an inventory tracking system 102, a work order management system 106, repositories for machine or process drawings and documentation, vendor product documentation storage, vendor knowledgebases, internal knowledgebases, work scheduling applications, or other such systems, some or all of which may reside on an office network 108 of the industrial environment... As noted above, the chat identity component 304 allows the on-premise agent device 302 to be assigned an identity (e.g., SHELBY in the examples described herein) and designated to a chat team (e.g., Team 2) so that chat users who are members of the same chat team can exchange messages with the on-premise agent via the cloud-based system as though the agent were another chat user. FIG. 8 is a diagram illustrating a generalized chat architecture that allows members of a team to exchange conversation messages with an on-premise agent device 302. In this example, a number of users 808 have been assigned to a common team (Team 2) using the configuration tools of the chat application 408 to which the cloud-based interface system 202 is linked. On-premise agent device Agent device 302 may also have access to other sources of relevant information, including but not limited to work order databases, inventory databases, device documentation, knowledgebases, or other such data sources. As noted above, on-premise agent device 302 may access the data generated by or stored on these devices by querying a separate data collection device or historian that collects and stores data items from the various industrial devices. Alternatively, the on-premise agent device 302 may reside on a common plant network with the industrial devices, and access the data items directly from the devices...” paragraphs 0035/0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of .


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2013/0241586 A1 to Horikawa et al.

As to claim 25, Thomson as modified by Zhang teaches the method of Claim 1, however it is silent with reference to characterized in that after connecting at least one device to the PLC an automatic diagnostics of said device is performed.
Horikawa teaches characterized in that after connecting at least one device to the PLC an automatic diagnostics of said device is performed (“...Next, the first sequencer 21 as the management PLC transmits the connection path to the management PLC to each of the FA devices connected (Step S15). With this process, each of the FA devices holds the connection path to the management PLC, that is, the connection path to device 10 and can communicate with the industrial automatic-diagnostic device 10 when an abnormality occurs...The first sequencer 21 as the management PLC and the industrial automatic-diagnostic device 10 hold diagnosable information illustrated in FIG. 4. The diagnosable information is a list of an abnormality-informable FA device that can inform the industrial automatic-diagnostic device 10 of an abnormality when the abnormality occurs and informable abnormality contents based on information received by the first sequencer 21 as the management PLC from each of the FA devices....An operation when an abnormality occurs will be explained next with reference to a flowchart illustrated in FIG. 5. First, each of the FA devices self-diagnoses and monitors by itself whether each of the FA devices is in an abnormal state or in a normal state (Step S31) constantly or on an as-needed basis. When an abnormality is not found in each of the FA devices (NO at Step S32), a monitoring mode is continued. When an abnormality occurs (YES at Step S32), an FA device having detected the abnormality informs the first sequencer 21 as the management PLC of abnormality diagnosis information about an abnormal part self-diagnosed by the FA device and contents of the abnormality occurred in the abnormal part by a held connection path (Step S33)...” paragraphs 0041/0042/0044).
.


Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0226368 A1 to Thomson et al. in view of U.S. Pub. No. 2013/0041479 A1 to Zhang et al. as applied to claim 26 above, and further in view of U.S. Pub. No. 2007/0156366 A1 to Johnson et al.

As to claim 27, Thomson as modified by Zhang teaches the system of Claim 26, however it is silent with reference to characterized in that the expert system is included into a remote device.  
Johnson teaches characterized in that the expert system (Expert System 750) is included into a remote device (“...As shown, an expert system 750 may use the measurement task specification 740 to generate a run-time specification 770. The expert system 750 may include a plurality of experts. The expert system 750 may include one or more experts for each of the measurement device types shown in FIGS. 3A and 3B, in addition to various other experts, including routing experts, streaming experts, and synchronization experts, among others. In one embodiment, the expert system 750 may also be utilized by the measurement task specifier 730 in generating the measurement task specification 740. For example, the measurement task specifier 730 may invoke the expert system 750 to validate the measurement task specification 740. In other words, the expert system 750 may analyze the measurement task specification 740 to verify that the specified task is implementable with available software and/or hardware, and/or that the measurement task specification 740 is internally and/or externally consistent. For example, the expert system 750 may detect that two components or sub-tasks specified in the measurement task specification 740 are mutually incompatible, and report an error accordingly... In one embodiment, the expert system 750 may be operable to retrieve system configuration information from the system configuration storage 710 to make decisions regarding the measurement task specification 740. The expert system 750 may be further operable to compile the task specification 740 to produce the task run-time specification 770, as shown. As FIG. 10B also shows, the expert system 750 may refer to the expert registration storage for matching experts to the task specification 740. In one embodiment, the expert system 750 may include measurements run-time experts 752, measurements streaming experts 756, MIO experts 754, routing experts 758, and a measurements expert library 759. Further examples of experts include sensor experts, smart sensor experts, scaling experts, and system calibration experts, among others. In general, an expert may be defined and used for any device or function. For example, a scaling expert may be operable to make changes to the run-time specification to specify or implement custom scaling operations for a measurement channel. In one embodiment, each of the experts may be operable to register with the measurements expert library 759 to indicate availability to the system. For further details of the design and operation of the expert system, please see U.S. application Ser. No. 10/008,792 titled "Measurement System Software Architecture for Easily Creating High-Performance Measurement Applications" filed Nov. 13, 2001, and which issued as U.S. Pat. No. 6,879,926, which was included by reference above... As mentioned above, the expert system 750 may produce the task run-time specification based on the task specification 740, the system configuration information stored in the system configuration storage 710, and the various experts comprised in the expert system 750. In one embodiment, the task run-time specification 770 may include various primitive settings specified by one or more of the above-mentioned experts. For example, the settings may include measurements run-time primitive settings 772, measurements streaming primitive settings 774, routing primitive settings 776, and MIO primitive settings 778. The primitive settings may each be stored in MXS 712, as shown...” paragraphs 0102/0168/0170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Thomson and Zhang with the teaching of Johnson because the teaching of Johnson would improve the system of Thomson and Zhang by provided an expert system for generating run-time specification and configuring varying device types (Johnson paragraph 0102).

Configuration file 203/Web Server 204). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194